Citation Nr: 1455226	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria (claimed as kidney condition, muscle condition, chest pain, swelling, and stiffness in the joints and muscles) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include  depression and posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from April 1995 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The Board notes that the RO originally adjudicated separate claims for service connection for depression and PTSD.  However, the Board has recharacterized the Veteran's claims as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, in light of the United States Court of Appeals for Veterans Claims' (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified before a Decision Review Officer (DRO) in March 2009.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a November 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria and an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in October 1996, the RO denied the Veteran's claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria on the basis that there was no evidence of permanent residual or chronic disability.

2.  In a final decision issued in January 2004, the RO determined that new and material had not been received in order to reopen the Veteran's claim of entitlement to service connection for  a history of rhabdomyolysis with myoglomnuria.

3.  Evidence added to the record since the final January 2004 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria.


CONCLUSIONS OF LAW

1.  The January 2004 decision that denied service connection for a history of rhabdomyolysis with myoglomnuria is final.  38 U.S.C.A. § 7105(b) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 1996 rating decision, the RO denied service connection for a history of rhabdomyolysis with myoglomnuria.  At such time, the Veteran's service treatment records, December 1995 VA examinations, and lay statements were of record.  The RO noted that the Veteran was diagnosed with rhabdomyolysis with myoglomnuria during his military service; however, there was no evidence of permanent residual or chronic disability.  Therefore, the RO denied the Veteran's claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria.

In October 1996, the Veteran was advised of the decision and his appellate rights.  The Veteran did not file a notice of disagreement.  Furthermore, no further communication regarding his claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria was received until May 2003, when VA received his application to reopen such claim.  Therefore, the October 1996 rating decision is final.  38 U.S.C.A. § 7105(b) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a history of rhabdomyolysis with myoglomnuria was received prior to the expiration of the appeal period stemming from the October 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
 
In May 2003 the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria.  However, in January 2004 the RO denied the Veteran's petition to reopen his previously denied claim because no new and material evidence had been received.  The Veteran did not file a notice of disagreement.  Furthermore,  no further communication regarding his claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria was received until February 2007, when VA received his application to reopen such claim.  Therefore, the January 2004 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a history of rhabdomyolysis with myoglomnuria was received prior to the expiration of the appeal period stemming from the January 2004 decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The Board notes that the Veteran's service personnel records were associated with the record in February 2008, after the issuance of the October 1996 and January 2004 decisions.  38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In the instant case, the Board finds that the Veteran's service personnel records are not relevant to his claim for service connection for rhabdomyolysis with myoglomnuria as they do not pertain to such disease.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable, and thus new and material evidence is necessary to reopen the Veteran's service connection claim.

Relevant evidence received since the January 2004 rating decision consists of post-service private treatment records and the Veteran's statements, to include those offered at the March 2009 DRO hearing.  The Veteran's treatment records include October 2008 diagnoses of intermittent locking up of the muscles and diagnoses of myopathy with diffused muscle pain in the setting of increasing exercise with fatigability, muscle spasm, and clinically elevated CPK level with a historical description of rhabdomyolysis.  The Board finds that the evidence of current diagnoses of muscle pain and myopathy are new and material as they trigger the Secretary's duty to seek a medical opinion.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria is reopened; the appeal is granted to this extent only.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset the Board notes that in the November 2014 brief the Veteran's representative stated that the Veteran's in-patient service treatment records did not appear to complete.  First, the Board notes that the Veteran's claims file includes extensive service treatment and personnel records.  In addition, in a September 2009 VA memorandum, of which the Veteran was informed in an October 2009 letter, a formal finding was made that any outstanding records from Water Reed Army Medical Center and Fort Leonard Wood Army Community Hospital could not be obtained.  Similarly, in a February 2010 VA memorandum, of which the Veteran was informed in a letter later that same month, a formal finding was made that any outstanding records from Keesler Air Force Base Medical Center from January 24, 1966, to present could not be obtained.  Both memorandums reflect that all steps taken were documented and there is no evidence that there are any outstanding service clinical or hospitalization records that need to be obtained.  However, on remand, the AOJ should request that the Veteran submit any additional identifying information in regard to any outstanding in-service clinical or hospitalization records and, thereafter, if such are sufficiently identified, obtain them.

Regarding the issue of entitlement to service connection for a history of rhabdomyolysis with myoglomnuria, the Board notes that the Veteran was diagnosed and treated for such disease during military service.  Specifically, in April 1995, he was seen for muscle soreness of the chest and arms after prolonged physical training, he also had dark urine.  He was then diagnosed with rhabdomyolysis with myoglobinuria and was admitted for aggressive IV hydration to minimize nephrotoxicity.  It was noted in April 1995 that it was resolving.  In October 1995, the Veteran underwent a physical for medical clearance to incarceration and it was stated that he had repeated episodes of rhabdomyolysis of uncertain etiology.  The Board notes that there is no separation medical examination of record because, in October 1995, the Veteran stated that he did not have a desire to have one. 

The Veteran was afforded a VA examination in December 1995.  At such time, he reported occasional episodes of joint and muscle pain and was diagnosed with a history of rhabdomyolysis.  The VA examiner diagnosed with episodic myalgia and arthralgia that was post exertional and etiology was unclear.  The Veteran's post-service treatment records include October 2008 diagnoses of intermittent locking up of the muscles and diagnoses of myopathy with diffused muscle pain in the setting of increasing exercise with fatigability, muscle spasm, and clinically elevated CPK level with a historical description of rhabdomyolysis.   Since there is evidence of a current diagnosis of muscle pain and myopathy, the Board finds that the Veteran should be afforded a VA examination to determine if his current diagnoses are related to his military service, to include his in-service diagnosis and treatment for rhabdomyolysis with myoglobinuria. 

The Veteran also claims that he has PTSD and depression due to witnessing an in-service sexual assault and the subsequent harassment, to include a choking incident, to keep quiet about it.  At the outset, the Board notes that, in May 2011, the Veteran submitted new evidence pertaining to such claim that consisted of a Department of Defense pamphlet for Initial Information for Victims and Witnesses of Crime pamphlet with three case numbers written on it.  However, this evidence was received after the March 2010 statement of the case and was not reviewed by the AOJ, nor did the Veteran submit a waiver of initial  AOJ consideration of this evidence.  Therefore, a remand is necessary so as to allow the AOJ consider such evidence in the first instance.     

The Veteran asserts that his PTSD and depression are the result of witnessing an in-service sexual assault and the culture of his battalion.  At the March 2009 DRO hearing, the Veteran testified that he witnessed a female being assaulted when he walked in on an non-commissioned officer (NCO) having sex with a female on his desk.  After he left the room, the NCO chased him down the hallway and threatened him not to tell anyone.  He testified that he did not tell anyone, but the female told an officer and he was approached about it.  After he refused to come forward, the female then went absent without leave (AWOL).  Her parents then came to talk to him, but he was threatened by a Sergeant, a Master Sergeant, and a First Sergeant that he better not open his mouth or they would kill him.  He stated that the following Saturday, he woke up when he was being choked by the aforementioned Sergeant and they got into a fight, which resulted in the Veteran being arrested and given an Article 15. He was then hospitalized and then asked to be sent to another unit but when they refused he went AWOL and then reported to Kessler Air Force Base.  He was then sent to Fort Rucker in Alabama and then to Fort Knox in Kentucky and then was discharged.  

The Board notes that, according to the Veteran's service personnel records, he did go AWOL from September 10, 1985, to October 10, 1995.  However, there is nothing in the Veteran's service personnel records, including in his request for a discharge in lieu of a Court-Martial trial, of witnessing any sexual assault or of being harassed.  In addition, there is nothing in the Veteran's service personnel records about an Article 15 as the result of a fight.  Rather, all paperwork has to deal with his period of being AWOL.  

In March 2011 the Veteran submitted a Department of Defense pamphlet for Initial Information for Victims and Witnesses of Crime.  Handwritten on there are three Case numbers: Fort Bragg Case # 1332-96-CID023, Aberdeen Proving Ground Case # 0729-96- CID, and APG Tracking # 5098.  On remand the AOJ should try to obtain all information related to these case numbers.  

The Veteran has submitted articles about in-service sexual assaults that occurred at Aberdeen Proving Ground.  In November 2014, the Veteran's representative listed these three articles http://lubbockonline.com/news/010697/apparent.htm, http://www.cnn.com/US/9707/02/aberdeen.suspension/, and http://news.google.com/newspapers?nid=1454&dat=19961201&id=ALdQAAAAIBAJ&sjid=QBUEAAAAIBAJ&pg=6904,47224.  While these three articles detail in-service sexual assaults, the names listed are not the same names that the Veteran testified threatened him and he has not stated that he witnessed these events, but rather, they indicate a culture of in-service sexual assault. 

While the Veteran's service treatment records and service personnel records do not indicate that he witnessed an in-service sexual assault, was threatened in service, or was treated for or diagnosed with PTSD, an April 1995 service treatment record indicated depression.  The Veteran and his representative assert that, during service, the Veteran was diagnosed with depression and put on medication, and has had depression ever since his military service.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include whether it is at least likely as not related to his military service.  

The Board further finds that the issues of entitlement to TDIU is inextricably intertwined with the Veteran's claims for service connection since he does not currently have any service-connected disabilities.  Therefore, this claim is inextricably intertwined with the claims for service connection and adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claimed disorders. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran submit any additional identifying information in regard to any outstanding in-service clinical or hospitalization records and, thereafter, if such are sufficiently identified, obtain them.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his rhabdomyolysis, depression, and PTSD.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should take all appropriate steps to obtain any information and records pertaining to these case numbers: Fort Bragg Case # 1332-96-CID023, Aberdeen Proving Ground Case # 0729-96-CID, and APG Tracking # 5098.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his rhabdomyolysis with myoglomnuria.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate if  the Veteran has a current diagnosis of rhabdomyolysis with myoglomnuria or any residuals related to his in-service rhabdomyolysis with myoglomnuria.  

(B)  For any diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his in-service treatment and hospitalization for rhabdomyolysis with myoglomnuria.  

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements.  Any opinions expressed must be accompanied by a complete rationale.    

5.  After obtaining all identified treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of an acquired psychiatric disorder, to include depression and PTSD.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) is related to a personal assault upon him; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).  The Board notes that the Veteran has reported that his PTSD is due to witnessing an in-service sexual assault and subsequent alleged harassment, to include a choking incident. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, to include depression, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his in-service treatment for depression.  

In rendering his/her opinion the VA examiner should discuss the Veteran's reported in-service stressor of witnessing a sexual assault, being threatened/harassed/ assaulted, and going AWOL, and the articles that the Veteran submitted about a supposed culture of sexual assault.  Any opinions expressed must be accompanied by a complete rationale.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case that includes all evidence since the March 2010 statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


